        Case 1:13-cv-07789-LGS Document 1205 Filed 03/01/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK




IN RE FOREIGN EXCHANGE BENCHMARK RATES                              No. 13 Civ. 7789 (LGS)
ANTITRUST LITIGATION



         [PROPOSED] ORDER DENYING PLAINTIFFS’ MOTION FOR CLASS
                            CERTIFICATION

       On May 31, 2018, Plaintiffs served a motion for class certification, seeking certification

of two classes, an OTC Class and an Exchange Class, bringing claims pursuant to Sections 1 and

3 of the Sherman Act, 15 U.S.C. §§ 1, 3. The Court, having considered the parties’ written

submissions, the arguments of Counsel, if any, prior filings, records, and proceedings, and for

good cause shown, hereby finds that:

       1. Plaintiffs provide no basis for certification of the Exchange Class;

       2. Questions of law and fact are not common to the proposed Classes and do not

           predominate over questions affecting individual members;

       3. The claims of the Plaintiffs are not typical of the claims of the Classes;

       4. The Plaintiffs and their counsel will not fairly and adequately represent and protect

           the interests of the proposed Classes; and

       5. A class action is not the superior method of proceeding with the claims in this Action.

       Based on the foregoing, IT IS HEREBY ORDERED that Plaintiffs’ Motion for Class

Certification is DENIED in its entirety.


Dated: ____________________                             _________________________________
                                                        HON. LORNA G. SCHOFIELD
                                                        UNITED STATES DISTRICT JUDGE
